Lumpkin, J.
1. One who was a stranger to a proceeding to> establish a copy of a lost deed, and who neither claims under . the grantee therein nor is.in privity with him, is not estopped. ' from attacking the correctness of the copy established.
2. It appearing from the evidence in the record, taken all together, that the plaintiff below was not a party to the proceeding to establish the .lost copy.in question, the court erred in rejecting evidence offered by him to show that the copy was-not in fact correct, and properly corrected this error by granting. a new trial. Judgment affirmed.